Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1, 5-19 is the inclusion therein of the limitations of an actuator provided with a piezoelectric layer that is driven by a voltage applied to the plurality of individual electrodes; a channel member having the common channel; and an opening communicating with the common channel; a heater which makes contact with the head; and a film arranged between the actuator and the heater, wherein a first individual electrode, which is included in the plurality of individual electrodes and which is located at an end in the first direction, and the opening are apart from each other in the first direction, and the heater includes a contacting part which makes contact with the actuator of the head, via the film, at a location between the first individual electrode and the opening in the first direction. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853
March 13, 2021